EXHIBIT 10.1

NOTE PURCHASE AGREEMENT

dated as of

September 1, 2006

among

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

as Seller

AMSTERDAM FUNDING CORPORATION,

as Conduit Investor

ABN AMRO BANK N.V.,

as Funding Agent and as an Alternate Investor

THE OTHER ALTERNATE INVESTORS

FROM TIME TO TIME PARTIES HERETO

and

NAVISTAR FINANCIAL CORPORATION,

as Servicer

NAVISTAR FINANCIAL 2006-ARC OWNER TRUST

Series 2006-ARC Floating Rate Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I            DEFINITIONS    1

SECTION 1.01.

   Defined Terms    1

SECTION 1.02.

   Terms Generally    9

SECTION 1.03.

   Computation of Time Periods    10 ARTICLE II           PURCHASE OF THE
PURCHASED NOTE    10

SECTION 2.01.

   Purchase of the Purchased Note    10

SECTION 2.02.

   Note    11

SECTION 2.03.

   Facility    11

SECTION 2.04.

   Funding    11

SECTION 2.05.

   Calculation of Interest    11

SECTION 2.06.

   Sharing of Payments, Etc    12 ARTICLE III        REPRESENTATIONS AND
WARRANTIES    13

SECTION 3.01.

   Representation and Warranties    13 ARTICLE IV        CONDITIONS    17

SECTION 4.01.

   Conditions Precedent    17 ARTICLE V          COVENANTS OF THE SELLER AND
SERVICER    17

SECTION 5.01.

   Access    17

SECTION 5.02.

   Information from NFC    18

SECTION 5.03.

   Security Interests; Further Assurances    18

SECTION 5.04.

   Conduct of Business    18

SECTION 5.05.

   Compliance with Laws    19

SECTION 5.06.

   Fulfillment of Obligations    19

SECTION 5.07.

   Modification of Systems    19

SECTION 5.08.

   Further Covenants    19

SECTION 5.09.

   Amendments    19 ARTICLE VI         INDEMNIFICATION    19

SECTION 6.01.

   Indemnities by the Seller and Servicer    19

SECTION 6.02.

   Increased Cost and Reduced Return    20

SECTION 6.03.

   Other Costs and Expenses    21

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE VII         THE FUNDING AGENT    21

SECTION 7.01.

   Authorization and Action    21

SECTION 7.02.

   Delegation of Duties    21

SECTION 7.03.

   Liability of Funding Agent    21

SECTION 7.04.

   Reliance by Funding Agent    22

SECTION 7.05.

   Notice of Event of Default    22

SECTION 7.06.

   Credit Decision; Disclosure of Information by the Funding Agent    23

SECTION 7.07.

   Indemnification of the Funding Agent    23

SECTION 7.08.

   Funding Agent in Individual Capacity    24

SECTION 7.09.

   Resignation of Funding Agent    24

SECTION 7.10.

   Payments by the Funding Agent    24 ARTICLE VIII       MISCELLANEOUS    25

SECTION 8.01.

   Assignment    25

SECTION 8.02.

   Notices    27

SECTION 8.03.

   Waivers; Amendments    28

SECTION 8.04.

   Survival    28

SECTION 8.05.

   Counterparts; Integration; Effectiveness    29

SECTION 8.06.

   Severability    29

SECTION 8.07.

   Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial Right    29

SECTION 8.08.

   No Bankruptcy Petition Against the Conduit Investors    29

SECTION 8.09.

   Benefits of Indenture    29

SECTION 8.10.

   Headings    30

SECTION 8.11.

   No Recourse Against Conduit Investor, Stockholders, Officers or Directors   
30

SECTION 8.12.

   Waiver of Confidentiality    30

SECTION 8.13.

   Confidentiality Agreement    30

 

-ii-   Note Purchase Agreement



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT dated as of September 1, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Agreement”), among:

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, a Delaware corporation, as
Seller (the “Seller”);

AMSTERDAM FUNDING CORPORATION, a Delaware corporation (“Amsterdam”), as Conduit
Investor;

ABN AMRO BANK N.V. (“ABN AMRO”), as Funding Agent and as an Alternate Investor;

THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO, as Alternate
Investors; and

NAVISTAR FINANCIAL CORPORATION, as Servicer (the “Servicer”).

WHEREAS, Navistar Financial 2006-ARC Owner Trust (the “Trust”) and the Indenture
Trustee are party to an Indenture dated as of September 1, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), pursuant to which the Seller has authorized the issuance of the
Series 2006-ARC Floating Rate Asset Backed Note (the “Note”);

WHEREAS, on the Closing Date, the Seller intends to sell the Purchased Note to
the Funding Agent for the benefit of the Investors and the Investors desire to
acquire the Purchased Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Conduit
Investor may, in its sole discretion, fund the Funded Amount under the Purchased
Note for the Investors;

WHEREAS, subject to the terms and conditions of this Agreement, each Alternate
Investor has agreed to fund the Funded Amount under the Purchased Note to the
extent not funded by the Conduit Investor;

WHEREAS, the Seller and the Investors, as beneficial owners from time to time of
the Purchased Note, wish to evidence certain agreements relating to, among other
things, the funding of the Note, all as provided in this Agreement and the
Indenture; and

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. Terms used herein but not otherwise defined herein
have the respective meanings given to such terms in Appendix A to the Pooling
Agreement. As used in this Agreement, the following terms have the meanings
specified below:

“ABN AMRO” is defined in the preamble.

 

    Note Purchase Agreement



--------------------------------------------------------------------------------

“Affected Party” means any of the Investors, the Funding Agent, the Program
Support Providers and their respective officers, directors, employees, counsel
and other agents.

“Agreement” is defined in the preamble.

“Alternate Investor Percentage” means, on any day and as to all Alternate
Investors, a fraction expressed as a percentage, the numerator of which is the
portion of the Funded Amount funded by the Alternate Investors and the
denominator of which is the Funded Amount.

“Alternate Investor Rating Criteria” means a short term debt rating by each
nationally recognized statistical rating organization then rating the Commercial
Paper issued by a Conduit Investor of not lower than the rating assigned by such
rating organization to the Commercial Paper issued by such Conduit Investor.

“Alternate Investors” means ABN AMRO and any other financial institution that
shall become a party to this Agreement as an “Alternate Investor” pursuant to
Section 7.08.

“Alternate Rate” for any Fixed Period for any Funding Tranche under the
Purchased Note means an interest rate per annum equal to the Applicable Margin
per annum above the Eurodollar Rate for such Fixed Period; provided, however,
that in the case of

(i) any Fixed Period existing on or after the first day of which the Funding
Agent shall have been notified by a Conduit Investor or an Alternate Investor or
other Program Support Provider that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for a Conduit
Investor or such Alternate Investor or other Program Support Provider to fund
any Funding Tranche (based on the Eurodollar Rate) set forth above (and a
Conduit Investor or an Alternate Investor or other Program Support Provider
shall not have subsequently notified the Funding Agent that such circumstances
no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, and

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Funding Agent of less than three
(3) Business Days,

the “Alternate Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “Alternate Rate” for any day on or after the occurrence of an Event
of Default shall be an interest rate equal to 2.00% per annum above the
Corporate Base Rate in effect on such day.

 

  -2-   Note Purchase Agreement



--------------------------------------------------------------------------------

“Amsterdam” is defined in the preamble.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.

“Applicable Margin” means the “Applicable Rate” (as defined in the Credit
Agreement) then in effect for “Eurodollar Loans” (as defined in the Credit
Agreement) plus 0.25% per annum.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

“Beneficial Owner” shall initially mean the Conduit Investor and, to the extent
of any purchase of an interest in, or funding of, the Funded Amount by the
Alternate Investors, the Alternate Investors.

“Closing Date” means September 1, 2006.

“Commercial Paper” means short-term promissory notes issued or to be issued by a
Conduit Investor to fund its investments in accounts receivable or other
financial assets.

“Commitment” means, with respect to each Alternate Investor, as the context
requires, (a) the commitment of such Alternate Investor to fund the purchase of
the Note on the Closing Date and (b) the Dollar amount set forth opposite such
Alternate Investor’s signature on the signature page hereto under the heading
“Commitment”; it being understood that after the Closing Date, the Commitment of
any Alternate Investor under this Agreement shall equal $0.

“Conduit Assignee” means any commercial paper conduit administered by the
Funding Agent or any of its Affiliates and designated by the Funding Agent from
time to time to accept an assignment from a Conduit Investor of all or a portion
of its rights and obligations hereunder and as a Beneficial Owner.

“Conduit Investor Percentage” means, on any date of determination, 100% less the
Alternate Investor Percentage.

“Conduit Investors” means Amsterdam and any assignee thereof, including any
Conduit Assignee.

“Corporate Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate for such day, plus 0.75% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Funding Agent as its “prime rate”. The “prime rate” is a rate set by the
Funding Agent based upon various factors including the Funding Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the prime rate announced by the Funding Agent
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“CP Rate” for any Fixed Period for any Funding Tranche means, to the extent a
Conduit Investor funds such Funding Tranche for such Fixed Period by issuing
Commercial Paper, the

 

  -3-   Note Purchase Agreement



--------------------------------------------------------------------------------

per annum rate equivalent to the “weighted average cost” (as defined below)
related to the issuance of Commercial Paper that are allocated, in whole or in
part, by a Conduit Investor or the Funding Agent to fund or maintain such
Funding Tranche (and which may also be allocated in part to the funding of other
Funding Tranches hereunder or of other assets of a Conduit Investor); provided,
however, that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such Funding Tranche for such Fixed Period, a Conduit Investor
shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum. As used in this
definition, a Conduit Investor’s “weighted average cost” shall consist of
(w) the actual interest rate (or discount) paid to purchasers of a Conduit
Investor’s Commercial Paper, together with the commissions of placement agents
and dealers in respect of such Commercial Paper, to the extent such commissions
are allocated, in whole or in part, to such Commercial Paper by a Conduit
Investor or the Funding Agent, (x) certain documentation and transaction costs
associated with the issuance of such Commercial Paper, (y) any incremental
carrying costs incurred with respect to Commercial Paper maturing on dates other
than those on which corresponding funds are received by a Conduit Investor, and
(z) other borrowings by a Conduit Investor (other than under any Program Support
Agreement), including borrowings to fund small or odd dollar amounts that are
not easily accommodated in the commercial paper market.

“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of July 1, 2005, among NFC, Arrendadora Financiera Navistar, S.A de
C.V., organización auxiliar del crédito, Servicios Financieros Navistar, S.A. de
C.V., sociedad financiera de objeto limitado and Navistar Comercia, S.A. de
C.V., as Borrowers, the lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Bank of America, N.A., as Syndication Agent, and The Bank
of Nova Scotia, as Documentation Agent, and J.P. Morgan Securities, Inc. and
Banc of America Securities, L.L.C., as Joint Book Managers and Joint Lead
Arrangers, as amended, supplemented or otherwise modified from time to time.

“Day Count Fraction” means, as to any Funding Tranche for any Fixed Period, a
fraction (a) the numerator of which is the number of days in such Fixed Period
and (b) the denominator of which is 360 (or, with respect to any Funding Tranche
which accrues interest by reference to the Corporate Base Rate, the actual
number of days in the related calendar year).

“Distribution Period” means, initially, the period from, and including, the
Closing Date to, but excluding, the first Distribution Date and thereafter the
period from, and including, each Distribution Date to, but excluding, the next
Distribution Date.

“Distribution Date” is defined in the Indenture.

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(rounded upward to the nearest 1/1000th of 1%) determined pursuant to the
following formula:

 



Eurodollar Rate

  =   

LIBOR

       1.00 - Eurodollar Reserve Percentage  

Where,

 

  -4-   Note Purchase Agreement



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any Fixed Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/1000th of
1%) in effect on the date LIBOR for such Fixed Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Fixed Period; and

“LIBOR” means the rate of interest per annum determined by the Funding Agent to
be the arithmetic mean (rounded upward to the nearest 1/1000th of 1%) of the
rates of interest per annum notified by the Funding Agent as the rate of
interest at which dollar deposits in the approximate amount of the portion of
Funded Amount associated with such Fixed Period would be offered to major banks
in the London interbank market at their request at or about 11:00 a.m. (London
time) on the second Business Day prior to the commencement of such Fixed Period.

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
(i) shall generally not pay its debts as such debts become due or (ii) shall
admit in writing its inability to pay its debts generally or (iii) shall make a
general assignment for the benefit of creditors; (b) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (c) such Person shall take any corporate, partnership or other
similar appropriate action to authorize any of the actions set forth in the
preceding clauses (a) or (b).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Funding Agent
on such day on such transactions as determined by it.

“Fee Letter” means the agreement, dated as of the Closing Date, among the
Seller, the Servicer and the Funding Agent.

“Fixed Period” means, unless otherwise mutually agreed by the Funding Agent and
a Conduit Investor, (a) with respect to any Funding Tranche funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Funding Tranche
and ending on (and including) the last day of the current

 

  -5-   Note Purchase Agreement



--------------------------------------------------------------------------------

calendar month, and (ii) thereafter, each period commencing on (and including)
the first day after the last day of the immediately preceding Fixed Period for
such Funding Tranche and ending on (and including) the last day of the current
calendar month and (b) with respect to any Funding Tranche not funded by the
issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Funding Tranche
and ending on (but excluding) the next following Distribution Date and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Fixed Period for such Funding Tranche
and ending on (and excluding) the last day of the next following Distribution
Date; provided that:

(i) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of Commercial Paper which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; provided,
however, if interest in respect of such Fixed Period is computed by reference to
the Eurodollar Rate, and such Fixed Period would otherwise end on a day which is
not a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Fixed Period shall end on the next preceding Business
Day;

(ii) in the case of any Fixed Period for any Funding Tranche which commences
before the Final Scheduled Termination Date and would otherwise end on a date
occurring after the Final Scheduled Termination Date, such Fixed Period shall
end on such Final Scheduled Termination Date and the duration of each Fixed
Period which commences on or after the Final Scheduled Termination Date shall be
of such duration as shall be selected by the Funding Agent; and

(iii) any Fixed Period in respect of which interest is computed by reference to
the CP Rate may be terminated at the election of, and upon notice thereof to the
Seller by the Funding Agent any time, in which case the Funding Tranche
allocated to such terminated Fixed Period shall be allocated to a new Fixed
Period commencing on (and including) the date of such termination and ending on
(but excluding) the next following Distribution Date, and shall accrue interest
at the Alternate Rate (determined pursuant to clause (b) of such definition).

“Funded Amount” means an amount equal to the result of (a) the Initial Invested
Amount minus (b) the aggregate amount of principal payments made to an Investor.

“Funding Agent” means ABN AMRO and any successor appointed pursuant to
Section 7.09.

“Funding Agent-Related Person” means the Funding Agent, together with its
Affiliates, and the officers, directors, employees and attorneys-in-fact of such
Persons and their respective Affiliates.

“Funding Rate” means, with respect to any Fixed Period and any Funding Tranche,
(a) to the extent a Conduit Investor is funding such Funding Tranche during such
Fixed Period through

 

  -6-   Note Purchase Agreement



--------------------------------------------------------------------------------

the issuance of Commercial Paper, the CP Rate, and (b) to the extent any
Investor is not funding such Funding Tranche through the issuance of Commercial
Paper, a rate per annum (expressed as a percentage and an interest yield
equivalent and calculated on the basis of a 360-day year and the actual days
elapsed) equal to the Alternate Rate.

“Funding Tranche” means, with respect to the Purchased Note, each portion of the
Funded Amount allocated to the same Fixed Period and accruing interest by
reference to the same Funding Rate at such time.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Harco Leasing” means Harco Leasing Company, Inc., a Delaware corporation.

“Indemnified Amounts” has the meaning specified in Section 6.01.

“Indemnified Parties” has the meaning specified in Section 6.01.

“Indenture” is defined in the first paragraph of the recitals.

“Indenture Trustee” is defined in the Indenture.

“Initial Invested Amount” means $418,516,971.53.

“Investors” means the Conduit Investors and/or the Alternate Investors, as the
context may require.

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition or the material properties or
assets of NFRRC or NFC, (ii) the performance of their obligations hereunder or
under the Transaction Documents or (iii) the interests of the Funding Agent or
any Investor hereunder.

“Monthly Interest” means, with respect to the Purchased Note and any
Distribution Date, the sum of:

 

  (A) the sum of (i) the summation of the amount of interest accrued during the
related Monthly Period on each Funding Tranche funded at the CP Rate, determined
by multiplying (a) the applicable Funding Rate times (b) the Weighted Average
Funded Amount for such Funding Tranche times (c) the applicable Day Count
Fraction for which interest accrued at such rate and (ii) any Monthly Interest
calculated in accordance with clause (A)(i) above due but not paid with respect
to

 

  -7-   Note Purchase Agreement



--------------------------------------------------------------------------------

the prior Monthly Period, plus interest on such unpaid amount calculated as the
product of (x) the weighted average Funding Rate for all Funding Tranches funded
at the CP Rate during the most recent Monthly Period, times (y) the amount of
such unpaid Monthly Interest, times (z) the quotient of the number of days in
the related Monthly Period divided by 360,

plus

 

  (B) the sum of (i) the summation of the amount of interest accrued during the
related Distribution Period on each Funding Tranche not funded at the CP Rate,
determined by multiplying (a) the applicable Funding Rate times (b) the Weighted
Average Funded Amount for such Funding Tranche times (c) the applicable Day
Count Fraction for which interest accrued at such rate and (ii) any Monthly
Interest calculated in accordance with clause (B)(i) above due but not paid with
respect to the prior Distribution Period, plus interest on such unpaid amount
calculated as the product of (x) the weighted average Funding Rate for all
Funding Tranches not funded at the CP Rate during the most recent Distribution
Period, times (y) the amount of such unpaid Monthly Interest, times (z) for
Funding Tranches that do not accrue interest by reference to the Corporate Base
Rate, the quotient of the number of days in the related Distribution Period
divided by 360.

plus

 

  (C) on any Distribution Date on which the Funded Amount is reduced to zero and
on the Final Scheduled Termination Date, any amounts under the Purchased Note
which accrue in clause (A) above from (and excluding) the last day of the
related Monthly Period through (and including) such Distribution Date.

“NFC” means Navistar Financial Corporation, a Delaware corporation, and its
successors and permitted assigns.

“NFRRC” means Navistar Financial Retail Receivables Corporation, a Delaware
corporation, and its successors and permitted assigns.

“Note” is defined in the first paragraph of the recitals.

“Note Interest” means each undivided interest in the Note acquired by a Conduit
Investor or the Alternate Investors in connection with the funding of the
Initial Invested Amount.

“Other Obligations” means the fees under the Fee Letter and any other amounts
payable to the Funding Agent or any Investor under or in connection with this
Agreement.

“Pooling Agreement” is defined in the Indenture.

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of a Conduit Investor, the issuance of one or more surety
bonds for which a Conduit

 

  -8-   Note Purchase Agreement



--------------------------------------------------------------------------------

Investor is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, the sale by a Conduit Investor to any Program Support
Provider of the Purchased Note (or portions thereof or participations therein)
and/or the making of loans and/or other extensions of credit to a Conduit
Investor in connection with the Conduit Investor’s commercial paper program,
together with any letter of credit, surety bond or other instrument issued
thereunder.

“Program Support Provider” means and includes any Person now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, a Conduit Investor or issuing a letter of credit,
surety bond or other instrument to support any obligations arising under or in
connection with the Conduit Investor’s commercial paper program.

“Purchased Note” means the Note, in the maximum aggregate principal amount equal
to the Initial Invested Amount to be issued to the Funding Agent on behalf of
the Investors pursuant to the Indenture and Section 2.01(a) hereof.

“Recipient” has the meaning specified in Section 2.06.

“SEC” means the Securities and Exchange Commission.

“Seller” is defined in the preamble.

“Servicer” is defined in the preamble.

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Indenture, the Servicing Agreement, the Pooling Agreement, the
Interest Rate Swap, the Trust Agreement, the Note, the Fee Letter and all other
certificates, instruments, documents and other agreements executed by the Seller
or the Servicer in connection with any of the foregoing.

“Trust” is defined in the first paragraph of the recitals.

“Weighted Average Funded Amount” means, with respect to any Funding Tranche for
any Fixed Period, the quotient of (i) the summation of the portion of the Funded
Amount allocated to such Funding Tranche determined as of each day in such Fixed
Period, divided by (ii) the number of days in such Fixed Period.

SECTION 1.02. Terms Generally. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, generally accepted accounting principles in effect in the
United States from time to time; (b) terms used in Article 9 of the applicable
UCC as in effect from time to time, and not specifically defined herein, are
used herein as defined in such Article 9; (c) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (d) the words “hereof,” “herein” and “hereunder” and words
of similar

 

  -9-   Note Purchase Agreement



--------------------------------------------------------------------------------

import refer to this Agreement (or the certificate or other document in which
they are used) as a whole and not to any particular provision of this Agreement
(or such certificate or document); (e) references to any Article, Section,
Schedule or Exhibit are references to Articles, Sections, Schedules and Exhibits
in or to this Agreement (or the certificate or other document in which the
reference is made) and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any law
refer to that law as amended from time to time and include any successor law;
(h) references to any agreement refer to that agreement as from time to time
amended or supplemented or as the terms of such agreement are waived or modified
in accordance with its terms; (i) references to any Person include that Person’s
successors and permitted assigns; and (j) headings are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

ARTICLE II

Purchase of the Purchased Note

SECTION 2.01. Purchase of the Purchased Note.

(a) Purchase of the Purchased Note. On the terms and subject to the conditions
set forth in this Agreement and the Indenture, and in reliance on the covenants,
representations, warranties and agreements herein and therein set forth, the
Seller shall cause to be issued, and shall cause the Indenture Trustee to
authenticate and deliver to the Funding Agent and the Funding Agent shall
purchase the Purchased Note, issued on the Closing Date, on behalf of the
Investors. The purchase price payable for the Purchased Note shall be equal to
the Initial Invested Amount. The Funding Agent shall hold the Purchased Note on
behalf of the Conduit Investors and the Alternate Investors in accordance with
the Conduit Investor Percentage and the Alternate Investor Percentage,
respectively, from time to time. To the extent the Funding Agent holds the
Purchased Note on behalf of the Alternate Investors, the Funding Agent shall
hold the Alternate Investor Percentage of the Funded Amount on behalf of the
Alternate Investors pro rata in accordance with their respective outstanding
portions of the Funded Amount funded by them. The Purchased Note so issued shall
be dated the Closing Date, registered in the name of the Funding Agent and duly
authenticated in accordance with the provisions of the Indenture. Without
limiting any other provision of this Agreement, the issuance of the Purchased
Note and the funding of the Funded Amount thereunder, if any, on the Closing
Date is subject to the satisfaction of the conditions precedent set forth in
Article IV. Upon such issuance, (i) the Funding Agent shall thereby acquire the
Purchased Note, under which the maximum principal amount of the Purchased Note
shall equal the Initial Invested Amount, and (ii) the Funding Agent and the
Investors shall become subject to the terms and conditions set forth herein and
the Indenture.

 

  -10-   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 2.02. Note. The funding of the Initial Invested Amount made hereunder
shall be evidenced by the Purchased Note and shall be governed by and subject to
the Indenture. All payments to be made on the Note shall be made in accordance
with the Indenture and the terms of this Agreement. The sole Holder of the
Purchased Note shall be the Funding Agent, which shall hold such Note for the
benefit of the Conduit Investors and/or Alternate Investors.

SECTION 2.03. Facility. Subject to the terms and conditions set forth herein,
the Conduit Investors may, and the Alternate Investors shall, to the extent
provided for in Section 2.04(a) and Section 2.04(b), fund the Initial Invested
Amount on the Closing Date.

SECTION 2.04. Funding.

(a) Upon the terms and subject to the conditions set forth herein and in the
Indenture, a Conduit Investor may, at such Conduit Investor’s option, or the
Alternate Investors shall, to the extent provided in Section 2.04(b), fund the
Initial Invested Amount on the Closing Date.

(b) At no time shall a Conduit Investor have any obligation to fund the
Purchased Note. If a Conduit Investor elects, in its sole discretion, not to
fund the Purchased Note, the Alternate Investors shall fund the Purchased Note.
The obligation of each Alternate Investor to remit the Initial Invested Amount
of the Purchased Note shall be several from that of each other Alternate
Investor.

SECTION 2.05. Calculation of Interest.

(a) On or before the second Business Day after the end of each Monthly Period,
the Funding Agent shall calculate for the related Distribution Date, the Monthly
Interest payable on the Purchased Note on such Distribution Date and provide
such calculation to the Servicer in writing. If any Funding Tranche begins to
accrue interest at a Funding Rate other than the CP Rate after the date the
Funding Agent provides the Monthly Interest calculation for any Distribution
Date, the Funding Agent shall promptly provide the Servicer a calculation of the
interest that shall accrue on such Funding Tranche and be included in the
definition of “Monthly Interest” for such Distribution Date. The parties
acknowledge that the interest calculation set forth in clause (C) of the
definition of “Monthly Interest” shall be an estimate. If the estimated accruals
exceed the actual accruals, the Funding Agent shall reimburse such excess. If
the actual accruals exceed the estimated accruals, the Seller shall reimburse
the Funding Agent.

(b) If (i) any distribution of principal is made with respect to any Funding
Tranche with a Fixed Period and a fixed interest rate other than on a
Distribution Date after the occurrence of an Event of Default or the last day of
a Fixed Period with respect to such Funding Tranche and (ii) the interest paid
by an Investor to providers of funds to it to fund that Funding Tranche exceeds
returns earned by such Investor from the first day through the last day of that
Fixed Period factoring in actual returns earned during the Fixed Period and
assuming redeployment of such funds in highly rated short-term money market
instruments from the date of principal distribution through the end of the Fixed
Period, then, upon written notice (including a detailed calculation of such
Breakage Payment) from the Funding Agent to the Servicer, such Investor shall be
entitled to receive additional amounts in the amount of such excess (each, a
“Breakage Payment”) on the date of such distribution, so long as such written
notice is received not later than noon, New York City time, on the first
Business Day immediately preceding such distribution.

 

  -11-   Note Purchase Agreement



--------------------------------------------------------------------------------

(c) On each date the principal amount of the Purchased Note is reduced, a duly
authorized officer, employee or agent of the Funding Agent shall make
appropriate notations in its books and records of the applicable rates of
interest or reduction, as applicable, among the applicable Investors. Each of
the Servicer, the Seller and each Investor authorizes each duly authorized
officer, employee and agent of the Funding Agent to make such notations on the
books and records as aforesaid and such notation made in accordance with the
foregoing authority shall be binding on the Servicer, the Seller and each
Investor absent manifest error.

(d) Whenever any amount is paid in respect of principal and interest to the
Funding Agent in connection with the Purchased Note, the Funding Agent shall
promptly allocate such amounts among the applicable Investors and pay, or cause
to be paid, out of such funds received by it, to each Investor, its applicable
share of such amount in accordance with the Indenture and, if not otherwise
specified therein, its share of the applicable Conduit Investor Percentage or
Alternate Investor Percentage, as applicable. Whenever any amount is paid
pursuant to the Indenture to the Funding Agent in connection with the Purchased
Note, the Funding Agent shall promptly allocate such amounts among the
applicable Investors and pay, or cause to be paid, out of such funds received by
it, to each applicable Investor, its applicable share of such amount; provided
that if the amount paid to the Funding Agent in respect of such costs and fees
is insufficient to pay the amount due to each Investor in respect of such
amounts, the Funding Agent shall distribute the amount it has received to each
Investor pro rata based on the amounts owed for such costs and fees and
forthwith report the amount of such deficiency to the Seller, the Indenture
Trustee and the Servicer.

SECTION 2.06. Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Note Interest owned by it in excess of its ratable share of
payments on account of the applicable Funded Amount obtained by the Investors
entitled thereto, such Recipient shall forthwith purchase from the Investors
entitled to a share of such amount participations in the applicable Note
Interest owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person entitled thereto;
provided that if all or any portion of such excess payment is thereafter
recovered from such Recipient, such purchase from each such other Person shall
be rescinded and each such other Person shall repay to the Recipient the
purchase price paid by such Recipient for such participation to the extent of
such recovery, together with an amount equal to such other Person’s ratable
share (according to the proportion of (a) the amount of such other Person’s
required payment to (b) the total amount so recovered from the Recipient) of any
interest or other amount paid or payable by the Recipient in respect of the
total amount so recovered.

 

  -12-   Note Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

SECTION 3.01. Representation and Warranties.

(a) The Seller hereby makes the following representations and warranties to the
Funding Agent and the Investors as of the Closing Date and the Investors and the
Funding Agent shall be deemed to have relied on such representations and
warranties in purchasing the Purchased Note on the Closing Date:

(i) the Seller repeats and reaffirms that the representations and warranties of
the Seller set forth in Section 3.01 of the Pooling Agreement and represents and
warrants that such representations and warranties are true and correct;

(ii) each of the Transaction Documents executed by the Seller has been duly
authorized, executed and delivered by the Seller, and is the valid and legally
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought;

(iii) the Purchased Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture, and
delivered to and paid for in accordance with this Agreement, will be duly and
validly issued and outstanding and will be entitled to the benefits of the
Indenture, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought;

(iv) there is no pending or, to the Seller’s knowledge, threatened action, suit
or proceeding by or against the Seller before any Governmental Authority or any
arbitrator (i) asserting the invalidity of this Agreement, any other Transaction
Document or the Purchased Note, (ii) seeking to prevent the issuance of the
Purchased Note or the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document, (iii) that might materially
and adversely affect the performance by the Seller or the Trust of its
obligations under, or the validity or enforceability of, this Agreement, any
other Transaction Document or the Purchased Note or (iv) that if determined
adversely as to the Seller or the Trust would have a Material Adverse Effect;

(v) except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for fiscal year 2005
and for the fiscal quarters ending January 31, April 30 and July 31 of 2006, in
each case, prior to the earlier to occur of January 31, 2007 and five
(5) Business Days after the filing thereof with the SEC, the Seller (i) is not
in violation of its Certificate of Incorporation or By-Laws and (ii) is not in
breach or violation of any of the terms or provisions of, or with the giving of
notice or lapse of time, or both, would be in default under, any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, partnership
agreement, or other agreement or instrument to which the Seller is a party or by
which it may be bound or to which any of its properties or assets may be
subject, except for such violations or defaults that would not have a Material
Adverse Effect;

 

  -13-   Note Purchase Agreement



--------------------------------------------------------------------------------

(vi) any taxes, fees and other charges of Governmental Authorities applicable to
the Seller in connection with the execution, delivery and performance by the
Seller of the Transaction Documents or otherwise applicable to the Seller in
connection with the Trust have been paid or will be paid by the Seller at or
prior to the Closing Date to the extent then due, except for any such failures
to pay which, individually and in the aggregate, would not have a Material
Adverse Effect;

(vii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware and the Seller has authorized the Trust to issue and sell
the Purchased Note;

(viii) on the date hereof, the Seller is not insolvent or the subject of any
voluntary or involuntary bankruptcy proceeding;

(ix) no proceeds of a purchase hereunder will be used by the Seller (i) for a
purpose that violates or would be inconsistent with Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction in violation of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended;

(x) assuming the accuracy of the representations and warranties of Investors set
forth herein, the sale of the Purchased Note pursuant to the terms of this
Agreement and the Indenture will not require registration of the Purchased Note
under the Act;

(xi) neither the Trust nor the Seller is an “investment company” or is
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended; and

(xii) no written information furnished or to be furnished by the Seller or any
of its Affiliates, agents or representatives to the Investors or the Funding
Agent for purposes of or in connection with this Agreement, including, without
limitation, any reports delivered pursuant to Section 5.02 and any information
relating to the Receivables and NFC’s retail receivables financing business, is
or shall be inaccurate in any material respect, or contains or shall contain any
material misstatement of fact, or omits or shall omit to state a material fact
or any fact necessary to make the statements contained therein not misleading,
in each case as of the date such information was or shall be stated or certified
and as of the date such information was delivered by the Seller or any of its
Affiliates, agents or representatives to the Investors or the Funding Agent.

(b) NFC hereby makes the following representations and warranties to the
Investors and the Funding Agent, as of the Closing Date, and the Investors and
the Funding Agent shall be deemed to have relied on such representations and
warranties in purchasing the Purchased Note on the Closing Date:

(i) NFC repeats and reaffirms to the Investors and the Funding Agent the
representations, warranties and covenants of the Servicer set forth in
Section 5.01 of the Servicing Agreement and the representations and warranties
of NFC set forth in Section 5.01 of the Purchase Agreement and the
representations and warranties of NFC set forth in Section 3.02 of the Purchase
Agreement and represents and warrants that all such representations and
warranties are true and correct as of such date;

 

  -14-   Note Purchase Agreement



--------------------------------------------------------------------------------

(ii) no Governmental Action which has not been obtained is required by or with
respect to NFC in connection with any of the Transaction Documents, except any
such failure which would not have a Material Adverse Effect;

(iii) each of the Transaction Documents has been duly authorized, executed and
delivered by NFC, and is the valid and legally binding obligation of NFC,
enforceable against NFC in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought;

(iv) the Purchased Note has been duly and validly authorized, and, when executed
and authenticated in accordance with the terms of the Indenture, and when
delivered to and paid for in accordance with this Agreement, will be duly and
validly issued and outstanding and will be entitled to the benefits of the
Indenture, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought;

(v) there is no pending or, to NFC’s knowledge, threatened action, suit or
proceeding by or against NFC or the Seller before any Governmental Authority or
any arbitrator (i) asserting the invalidity of this Agreement, any other
Transaction Document or the Purchased Note, (ii) seeking to prevent the issuance
of the Purchased Note or the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document, (iii) that
might materially and adversely affect the performance by either of NFC, the
Seller or the Trust of its obligations under, or the validity or enforceability
of, this Agreement, any other Transaction Document or the Purchased Note or
(iv) that if determined adversely as to NFC, the Seller or the Trust would have
a Material Adverse Effect;

(vi) except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for fiscal year 2005
and for the fiscal quarters ending January 31, April 30 and July 31 of 2006, in
each case, prior to the earlier to occur of January 31, 2007 and five
(5) Business Days after the filing thereof with the SEC, NFC (i) is not in
violation of its Certificate of Incorporation or By-Laws and (ii) is not in
breach or violation of any of the terms or provisions of, or with the giving of
notice or lapse of time, or both, would be in default under, any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, partnership
agreement, or other agreement or instrument to which NFC is a party or by which
it may be bound or to which any of its properties or assets may be subject,
except for such violations or defaults that would not have a Material Adverse
Effect;

 

  -15-   Note Purchase Agreement



--------------------------------------------------------------------------------

(vii) any taxes, fees and other charges of Governmental Authorities applicable
to NFC in connection with the execution, delivery and performance by NFC of the
Transaction Documents or otherwise applicable to NFC in connection with the
Trust have been paid or will be paid by NFC at or prior to the Closing Date to
the extent then due, except for any such failures to pay which, individually and
in the aggregate, would not have a Material Adverse Effect;

(viii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware;

(ix) on the date hereof, NFC is not insolvent or the subject of any insolvency
proceeding; and

(x) no written information furnished or to be furnished by NFC or its
Affiliates, agents or representatives to the Investors or the Funding Agent for
purposes of or in connection with this Agreement, including, without limitation,
any reports delivered pursuant to Section 5.02 and any information relating to
the Receivables and NFC’s retail receivable financing business, is or shall be
inaccurate in any material respect, or contains or shall contain any material
misstatement of fact, or omits or shall omit to state a material fact or any
fact necessary to make the statements contained therein not misleading, in each
case as of the date such information was or shall be stated or certified, and
such information heretofore furnished remains true and correct in all material
respects as of the date such information was delivered by NFC or any of its
Affiliates, agents or representatives to the Investors or the Funding Agent.

(c) The Note purchased by the Funding Agent on behalf of the Investors pursuant
to this Agreement shall be acquired for investment only and not with a view to
any public distribution thereof, and no Investor shall offer to sell or
otherwise dispose of its interest in the Note so acquired by it (or any interest
therein) in violation of any of the registration requirements of the Act or any
applicable state or other securities laws. The Funding Agent and each Investor
acknowledges that it has no right to require the Seller to register under the
Act or any other securities law the Note to be acquired by the Funding Agent on
behalf of such Investor pursuant to this Agreement.

The Investors and the Funding Agent have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Note and the Investors are able to bear the
economic risk of such investment. The Investors and Funding Agent have reviewed
the Pooling and Servicing Agreement and the Indenture (including the schedule
and exhibits thereto) and have had the opportunity to perform due diligence with
respect thereto and to ask questions of and receive answers from the Seller and
its representatives concerning the Seller, the Trust and the Note. Each of the
Investors and the Funding Agent is an “accredited investor” as defined in Rule
501, promulgated by the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended.

(d) None of the Investors or the Funding Agent is required to register as an
“investment company” nor are the Investors or the Funding Agent controlled by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

  -16-   Note Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent.

(a) The obligation of the Funding Agent, for the benefit of the Investors, to
purchase the Purchased Note on the Closing Date and the effectiveness of the
Commitments under this Agreement are subject to the conditions precedent that
(i) the Funding Agent shall have received, on or before the Closing Date,
executed copies of each of the Transactions Documents, (ii) the Funding Agent
shall have received all fees and expenses required to be paid on such date
pursuant to the terms of this Agreement and the Fee Letter and (iii) the
satisfaction of all conditions precedent under the Indenture and the other
Transaction Documents.

(b) The funding of the Initial Invested Amount and shall be subject to the
further conditions precedent that:

(i) the Funding Agent has received copies of all reports required to be
delivered by the Servicer to the pursuant to Section 2.17 of the Servicing
Agreement;

(ii) each of the representations and warranties of the Seller and the Servicer
made herein and of the Trust and Harco Leasing made in the Transaction Documents
shall be true and correct in all material respects as of the Closing Date;

(iii) the Seller, Harco Leasing, the Trust and the Servicer shall be in
compliance in all material respects with all of their respective covenants
contained in the Transaction Documents;

(iv) no Event of Default shall have occurred and be continuing, nor shall occur
as a result of the funding of the Initial Invested Amount; and

(v) the Aggregate Receivables Balance shall be at least equal to
$442,875,102.15.

ARTICLE V

Covenants of the Seller and Servicer

SECTION 5.01. Access. So long as the Purchased Note remains outstanding, each of
NFC and the Seller will, at any time from time to time during regular business
hours with reasonable notice to the Seller and NFC, permit the Investors or the
Funding Agent, or their agents or representatives to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Seller or NFC relating to
the Receivables, and

(b) visit the offices and property of the Seller or NFC for the purpose of
examining such materials described in clause (a) above;

 

  -17-   Note Purchase Agreement



--------------------------------------------------------------------------------

it being understood that except as provided in Section 8.12, any information
obtained by an Investor or the Funding Agent pursuant to this Section 5.01 shall
be held in confidence by the Investors and the Funding Agent unless and to the
extent such information (i) has become available to the public, (ii) is required
or requested by any Governmental Authority or in any court proceeding or
(iii) is required by any Governmental Rule. In the case of any disclosure
permitted by clause (ii) or (iii) an Investor and the Funding Agent shall use
commercially reasonable efforts to (x) provide the Seller with advance notice of
any such disclosure and (y) cooperate with the Seller in limiting the extent or
effect of any such disclosure.

SECTION 5.02. Information from NFC. So long as the Purchased Note remain
outstanding, NFC shall furnish to the Funding Agent:

(a) a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
NFC, Harco Leasing or the Seller to the Indenture Trustee under any Transaction
Document, concurrently therewith, and promptly after receipt thereof, a copy of
each notice, demand or other communication received by or on behalf of NFC,
Harco Leasing or the Seller under any Transaction Document;

(b) such other information (including financial information), documents, records
or reports respecting the Trust, the Receivables, the Seller, Navistar Leasing
Company or, to the extent it relates to the origination of Receivables or the
servicing of the Trust, NFC, as the Investors or Funding Agent may from time to
time reasonably request;

(c) as soon as available and in any event within (i) 45 days after the end of
each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied;
provided, however that NFC shall not be required to deliver its financial
statements for fiscal year 2005 and for the fiscal quarters ending
January 31, April 30 and July 31 of 2006 until the earlier to occur of
January 31, 2007 and five (5) Business Days after the filing thereof with the
SEC; and

(d) as soon as possible and in any event within two (2) Business Days after
knowledge thereof by a Responsible Officer of NFC, notice of each Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default.

SECTION 5.03. Security Interests; Further Assurances. The Seller will take all
action reasonably necessary to maintain the Indenture Trustee’s first priority
perfected security interest in the Receivables and the other Collateral granted
pursuant to the Indenture. The Seller agrees to take any and all acts and to
execute any and all further instruments necessary or reasonably requested by the
Investors or the Funding Agent to more fully effect the purposes of this
Agreement.

SECTION 5.04. Conduct of Business. The Seller and the Servicer shall do all
things necessary to remain duly incorporated, validly existing and in good
standing as a domestic

 

  -18-   Note Purchase Agreement



--------------------------------------------------------------------------------

corporation (or other business entity) in its jurisdiction of incorporation (or
formation). The Servicer shall maintain all requisite authority to conduct its
business in each jurisdiction in which its business requires such authority
except, in each case, where the failure to do so does not, and is not reasonably
expected to, have a Material Adverse Effect.

SECTION 5.05. Compliance with Laws. The Seller and the Servicer shall comply in
all material respects with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject or which
are applicable to the Collateral except where the failure to so comply does not,
and is not reasonably expected to, have a Material Adverse Effect.

SECTION 5.06. Modification of Systems. The Servicer agrees, as soon as
practicable after the replacement or any material modification of any operating
systems used to make any calculations or reports hereunder, to give notice of
any such replacement or modification to the Funding Agent.

SECTION 5.07. Further Covenants. Each of the Seller and NFC shall duly observe
and perform each of its covenants set forth in the other Transaction Documents
in all material respects.

SECTION 5.08. Amendments. Neither the Seller nor NFC shall make, or permit any
Person to make, any amendment, modification or change to, or provide any waiver
under any Transaction Document without the prior written consent of the Funding
Agent.

ARTICLE VI

Indemnification

SECTION 6.01. Indemnities by the Seller and Servicer. Without limiting any other
rights that the Funding Agent or any Investor may have hereunder or under
applicable law, (A) the Seller hereby agrees to indemnify (and pay upon demand
to) the Funding Agent and each Investor and their respective assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of the Funding Agent or such Investor) and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by an Investor of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer’s activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):

(i) Indemnified Amounts to the extent such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

(ii) Indemnified Amounts to the extent arising from the acts or omissions of a
successor Servicer;

 

  -19-   Note Purchase Agreement



--------------------------------------------------------------------------------

(iii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible;

(iv) taxes imposed by any jurisdiction in which such Indemnified Party is or
would be subject to tax (unless such tax arises solely as a result of the
transactions contemplated by this Agreement) on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Investors of interests in the Purchased Note as a loan or
loans by the Investors to Seller secured by the Receivables; or

(v) arising from a breach of any representation or warranty with respect to any
Receivable, to the extent such Receivable is repurchased in accordance with the
terms of the Pooling Agreement and the Purchase Agreement;

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or NFC or limit the recourse of the Investors to the
Seller or NFC for amounts otherwise specifically provided to be paid by the
Seller or NFC under the terms of this Agreement or any Transaction Document.

SECTION 6.02. Increased Cost and Reduced Return. If, after the date hereof, any
Affected Party shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof or any accounting board or authority (whether or not part
of government) which is responsible for the establishment or interpretation of
national or international accounting principles, or compliance with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or accounting board or authority (a
“Regulatory Change”): (i) that subjects any Affected Party to any charge or
withholding on or with respect to this Agreement or any Program Support
Agreement or an Affected Party’s obligations under this Agreement or a Program
Support Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Affected Party of any amounts payable under
this Agreement or any Program Support Agreement (except for changes in the rate
of tax on the overall net income of an Affected Party) or taxes excluded by
Section 6.02 or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of an Affected Party, or credit
extended by an Affected Party pursuant this Agreement or a Program Support
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to an Affected Party of performing its obligations under this
Agreement or a Program Support Agreement, or to reduce the rate of return on an
Affected Party’s capital as a consequence of its obligations under this
Agreement or a Program Support Agreement, or to reduce the amount of any sum
received or receivable by an Affected Party under this Agreement or a Program
Support Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Funding Agent, Seller shall pay to the Funding Agent, for the benefit of
the relevant Affected Party, such amounts charged to such Affected Party or such
amounts to otherwise compensate such Affected Party for such increased cost or
such reduction.

 

  -20-   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 6.03. Other Costs and Expenses. Seller shall pay to the Funding Agent on
demand any and all costs and expenses of the Funding Agent and the Investors, if
any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Event of
Default.

ARTICLE VII

The Funding Agent

SECTION 7.01. Authorization and Action. Each Investor hereby irrevocably
appoints, designates and authorizes the Funding Agent to take such action on its
behalf under the provisions of this Agreement and each other Transaction
Document and to exercise such powers and perform such duties as are expressly
delegated to the Funding Agent by the terms of this Agreement and any other
Transaction Document, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the Funding
Agent shall not have any duties or responsibilities, except those expressly set
forth in this Agreement, nor shall the Funding Agent have or be deemed to have
any fiduciary relationship with any Investor, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Transaction Document or otherwise exist against
the Funding Agent. Without limiting the generality of the foregoing sentence,
the use of the term “Funding Agent” in this Agreement with reference to the
Funding Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

SECTION 7.02. Delegation of Duties. The Funding Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys-in-fact and shall be entitled to the advice of
counsel concerning all matters pertaining to such duties. The Funding Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

SECTION 7.03. Liability of Funding Agent. No Funding Agent-Related Person shall
(i) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any Investor for any
recital, statement, representation or warranty made by the Seller, the Servicer,
the Indenture Trustee, or any officer thereof, contained in this Agreement or in
any other Transaction Document, or in any certificate, report, statement or
other document referred to or provided for in, or received by the Funding Agent
under or in connection with, this Agreement or any other Transaction Document,
or the validity, effectiveness, genuineness, enforceability or

 

  -21-   Note Purchase Agreement



--------------------------------------------------------------------------------

sufficiency of this Agreement or any other Transaction Document, or for any
failure of the Seller, the Servicer, the Indenture Trustee, or any other party
to any Transaction Document to perform its obligations hereunder or thereunder.
No Funding Agent-Related Person shall be under any obligation to any Investor to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Seller, the Servicer, the Indenture Trustee, or any of their respective
Affiliates.

SECTION 7.04. Reliance by Funding Agent. (a) The Funding Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by or on behalf of
the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Seller, the Servicer and the Indenture Trustee),
independent accountants and other experts selected by the Funding Agent. The
Funding Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Transaction Document unless it shall first
receive such advice or concurrence of the Majority Investors as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Investors against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Funding Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or consent of the Majority Investors or, if
required hereunder, all Investors and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Investors.

(b) For purposes of determining compliance with the conditions specified in
Article IV on the Closing Date, each Investor that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Funding Agent to such
Investor for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Investor.

SECTION 7.05. Notice of Event of Default. The Funding Agent shall not be deemed
to have knowledge or notice of the occurrence of an Event of Default or an event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default unless the Funding Agent has received written notice from an
Investor referring to this Agreement, describing such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default stating that such notice is a “Notice of Event of Default”.
The Funding Agent shall notify the Investors of its receipt of any such notice.
The Funding Agent shall (subject to Section 7.04) take such action with respect
to such Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default as may be requested by the
Majority Investors, provided that, unless and until the Funding Agent shall have
received any such request, the Funding Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such Event
of Default or event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default as it shall deem advisable or in the
best interest of the Investors.

 

  -22-   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 7.06. Credit Decision; Disclosure of Information by the Funding Agent.
Each Investor acknowledges that none of the Funding Agent-Related Persons has
made any representation or warranty to it, and that no act by the Funding Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of the Seller, Harco Leasing, the Servicer, the Indenture
Trustee, or any of their respective Affiliates, shall be deemed to constitute
any representation or warranty by any Funding Agent-Related Person to any
Investor as to any matter, including whether the Funding Agent-Related Persons
have disclosed material information in their possession. Each Investor,
including any Investor by assignment, represents to the Funding Agent that it
has, independently and without reliance upon any Funding Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Seller,
Harco Leasing, the Servicer or the Indenture Trustee, or their respective
Affiliates, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Seller hereunder. Each Investor also represents that it
shall, independently and without reliance upon any Funding Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Transaction
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Seller, Harco Leasing, the Servicer or the
Indenture Trustee. Except for notices, reports and other documents expressly
herein required to be furnished to the Investors by the Funding Agent herein,
the Funding Agent shall not have any duty or responsibility to provide any
Investor with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Seller, Harco Leasing, the Servicer, the Indenture
Trustee, or their respective Affiliates which may come into the possession of
any of the Funding Agent-Related Persons.

SECTION 7.07. Indemnification of the Funding Agent. Whether or not the
transactions contemplated hereby are consummated, the Alternate Investors shall
indemnify upon demand each Funding Agent-Related Person, pro rata, and hold
harmless each Funding Agent-Related Person from and against any and all damages,
losses, claims, liabilities, costs and expenses, including reasonable attorneys’
fees (which such attorneys may be employees of the Program Support Providers or
the Funding Agent) and disbursements awarded against or incurred by it; provided
that no Alternate Investor shall be liable for the payment to the Funding
Agent-Related Person of any portion of such amounts resulting from such Person’s
gross negligence or willful misconduct; provided, further, that no action taken
in accordance with the directions of the Majority Investors shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
7.07. Without limitation of the foregoing, each Alternate Investor shall
reimburse the Funding Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney’s fees) incurred by the Funding Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Transaction Document, or any
document contemplated by or referred to herein. The undertaking in this Section
7.07 shall survive payment in full of the Note and the resignation or the
replacement of the Funding Agent.

 

  -23-   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 7.08. Funding Agent in Individual Capacity. ABN AMRO (and any successor
acting as Funding Agent) and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any of the Seller, Harco Leasing, the Servicer, the
Indenture Trustee, or any of their Affiliates as though such Person were not the
Funding Agent or an Alternate Investor hereunder and without notice to or
consent of the Investors. The Investors acknowledge that, pursuant to such
activities, ABN AMRO or its Affiliates may receive information regarding the
Seller, Harco Leasing, the Servicer, the Indenture Trustee, or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Funding Agent
shall be under no obligation to provide such information to them. With respect
to its Commitment, ABN AMRO (and any successor acting as Funding Agent) in its
capacity as an Alternate Investor hereunder shall have the same rights and
powers under this Agreement as any other Alternate Investor and may exercise the
same as though it were not the Funding Agent, and the term “Alternate Investor”
or “Alternate Investors” shall, unless the context otherwise indicates, include
the Funding Agent in its individual capacity.

SECTION 7.09. Resignation of Funding Agent. The Funding Agent may resign as
Funding Agent upon thirty (30) days’ notice to the Conduit Investors. If the
Funding Agent resigns under this Agreement, Conduit Investor shall appoint from
among the Alternate Investors a successor Funding Agent for the Conduit
Investors. If no successor Funding Agent is appointed prior to the effective
date of the resignation of the Funding Agent, the Funding Agent may appoint,
after consulting with the Investors, a successor Funding Agent from among the
Alternate Investors. Upon the acceptance of its appointment as a successor
Funding Agent hereunder, such successor Funding Agent shall succeed to all the
rights, powers and duties of the retiring Funding Agent and the term “Funding
Agent” shall include such successor Funding Agent and the retiring Funding
Agent’s appointment, powers and duties as the Funding Agent shall be terminated.
After any retiring Funding Agent’s resignation hereunder as Funding Agent, the
provisions of this Section 7.09 and Sections 7.03 and 7.07 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Funding Agent under this Agreement. If no successor Funding Agent has accepted
appointment as the Funding Agent by the date which is thirty (30) days following
a retiring Funding Agent’s notice of resignation, the retiring Funding Agent’s
resignation shall nevertheless thereupon become effective and the Alternate
Investors shall perform all of the duties of the Funding Agent hereunder until
such time, if any, as the Majority Investors appoint a successor Funding Agent
as provided for above; provided that until such time as a successor Funding
Agent shall have been appointed, the resigning Funding Agent shall continue to
hold the Purchased Note as “nominee” for the Investors.

SECTION 7.10. Payments by the Funding Agent. Unless specifically allocated to an
Alternate Investor pursuant to the terms of this Agreement, all amounts received
by the Funding Agent on behalf of the Alternate Investors shall be paid by the
Funding Agent to the Alternate Investors (at their respective accounts specified
in their respective Assignment and Assumption Agreements) pro rata in accordance
with their respective outstanding funded portions of the Invested Amount on the
Business Day received by the Funding Agent, unless such amounts are received
after 12:00 noon on such Business Day, in which case the Funding Agent shall use
its reasonable efforts to pay such amounts to the Alternate Investors on such
Business Day, but, in any event, shall pay such amounts to the Alternate
Investors not later than the following Business Day.

 

  -24-   Note Purchase Agreement



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Assignment. (a) This Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided that the Seller may
not assign any of its rights or delegate any of its duties hereunder without the
prior written consent of the Funding Agent. Except as provided in clause (b) and
clause (d) below, no provision of this Agreement shall in any manner restrict
the ability of any Investor to assign, participate, grant security interests in,
or otherwise transfer any portion of its Note Interest, provided that any such
transfer shall be in accordance with the terms of the Indenture.

(b) Subject to the transfer restrictions set forth in the Indenture, any
Alternate Investor may assign all or any portion of its Note Interest and its
other rights and obligations hereunder to any Person that satisfies the
Alternate Investor Rating Criteria with the written approval of the Funding
Agent, on behalf of the applicable Conduit Investor. In connection with any such
assignment to another Person who shall become an Alternate Investor, the
assignor shall deliver to the assignee(s) an Assignment and Assumption
Agreement, duly executed, assigning to such assignee a pro rata interest in such
assignor’s obligations hereunder and in the Invested Amount and other rights
hereunder, and such assignor shall promptly execute and deliver all further
instruments and documents, and take all further action, that the assignee may
reasonably request, in order to protect, or more fully evidence the assignee’s
right, title and interest in and to such interest and to enable the Funding
Agent, on behalf of such assignee, to exercise or enforce any rights hereunder
and under the other Transaction Documents to which such assignor is or,
immediately prior to such assignment, was a party. Upon any such assignment,
(i) the assignee shall have all of the rights and obligations of the assignor
hereunder and under the other Transaction Documents to which such assignor is
or, immediately prior to such assignment, was a party with respect to such
assignor’s interest in the assigned Invested Amount for all purposes of this
Agreement and under the other Transaction Documents to which such assignor is
or, immediately prior to such assignment, was a party, and (ii) the assignor
shall have no further obligations with respect to the portion of its Commitment
which has been assigned and shall relinquish its rights with respect to the
portion of its interest in the Invested Amount which has been assigned for all
purposes of this Agreement and under the other Transaction Documents to which
such assignor is or, immediately prior to such assignment, was a party. No such
assignment shall be effective unless a fully executed copy of the related
Assignment and Assumption Agreement shall be delivered to the Funding Agent, the
Seller, the Servicer and the Indenture Trustee. All costs and expenses of the
Funding Agent incurred in connection with any assignment hereunder shall be
borne by the Seller.

(c) By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption Agreement, the assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, the other

 

  -25-   Note Purchase Agreement



--------------------------------------------------------------------------------

Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value or this Agreement, the other Transaction
Documents or any such other instrument or document; (ii) the assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller, Harco Leasing or the Servicer or the
performance or observance by the Seller, Harco Leasing or the Servicer of any of
their respective obligations under this Agreement, the other Transaction
Documents or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement, each
other Transaction Document and such other instruments, documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Assumption Agreement and to purchase such
interest; (iv) such assignee shall, independently and without reliance upon the
Funding Agent, or any of its respective Affiliates, or the assignor and based on
such agreements, documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Transaction Documents; (v) such assignee
appoints and authorizes the Funding Agent to take such action as Funding Agent
on its behalf and to exercise such powers under this Agreement, the other
Transaction Documents and any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Funding Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto and to
enforce its respective rights and interests in and under this Agreement, the
other Transaction Documents and the Note; (vi) such assignee agrees that it
shall perform in accordance with their terms all of the obligations which by the
terms of this Agreement and the other Transaction Documents are required to be
performed by it as the assignee of the assignor; and (vii) such assignee agrees
that it shall not institute against any Conduit Investor any proceeding of the
type referred to in Section 8.08 prior to the date which is one year and one day
after the payment in full of all Commercial Paper issued by a Conduit Investor.

(d) Without limiting the foregoing, any Conduit Investor may, from time to time,
with prior or concurrent notice to the Seller and the Indenture Trustee, in one
transaction or a series of transactions, assign all or a portion of its Note
Interest and its rights and obligations under this Agreement and any other
Transaction Document to which it is a party to a Conduit Assignee. Subject to
the transfer restrictions set forth in the Indenture, upon and to the extent of
such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of the Note Interest,
(ii) such Conduit Assignee and its liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to a Conduit Investor and its Program Support
Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iii) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of such Conduit
Investor’s obligations, if any, hereunder or under any other Transaction
Document, and such Conduit Investor shall be released from such obligations, in
each case to the extent of such assignment, and the obligations of such Conduit
Investor and such Conduit Assignee shall be several and not joint, (iv) all
distributions in respect of its Note Interest shall be made to the Funding Agent
on behalf of such Conduit Investor and such Conduit Assignee on a pro rata basis
according to their respective interests, (v) the defined terms and other terms
and provisions of this Agreement and

 

  -26-   Note Purchase Agreement



--------------------------------------------------------------------------------

the other Transaction Documents shall be interpreted in accordance with the
foregoing, and (vi) if requested by the Funding Agent with respect to the
Conduit Assignee, the parties shall execute and deliver such further agreements
and documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing.

(e) In the event that a Conduit Investor makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Alternate Investors: (i) if
requested by the Funding Agent, shall terminate its participation in the
applicable Program Support Agreement to the extent of such assignment, (ii) if
requested by the Funding Agent, shall execute (either directly or through a
participation agreement, as determined by the Funding Agent) the program support
agreement related to such Conduit Assignee, to the extent of such assignment,
the terms of which shall be substantially similar to those of the participation
or other agreement entered into by such Alternate Investor with respect to the
applicable Program Support Agreement (or which shall be otherwise reasonably
satisfactory to the Funding Agent and the Alternate Investors), (iii) if
requested by such Conduit Investor, shall enter into such agreements as
requested by such Conduit Investor pursuant to which they shall be obligated to
provide funding to the Conduit Assignee on substantially the same terms and
conditions as is provided for in this Agreement in respect of such Conduit
Investor (or which agreements shall be otherwise reasonably satisfactory to such
Conduit Investor and the Alternate Investors), and (iv) shall take such actions
as the Funding Agent shall reasonably request in connection therewith.

(f) Subject to the transfer restrictions set forth in the Indenture, the Seller
hereby agrees and consents to the assignment by a Conduit Investor from time to
time of all or any part of its rights under, interest in and title to this
Agreement and the Note to any Program Support Provider which satisfies the
Alternate Investor Rating Criteria.

(g) Subject to the transfer restrictions set forth in the Indenture, the Seller
hereby agrees and consents to the assignment by an Alternate Investor from time
to time of all or any part of its rights under, interest in and title to this
Agreement and the Note to a Conduit Investor.

SECTION 8.02. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service or sent by telecopy, as follows:

(a) if to the Seller or the Servicer, at its address or telecopy number set
forth in Appendix B to the Pooling Agreement;

 

  (b) if to Amsterdam:

Amsterdam Funding Corporation

c/o ABN AMRO BANK N.V.

540 West Madison Street

Chicago, IL 60661

Attention: Kristina Neville

 

  -27-   Note Purchase Agreement



--------------------------------------------------------------------------------

  (c) if to ABN AMRO or the Funding Agent:

ABN AMRO BANK N.V.

540 West Madison Street

Chicago, IL 60661

Attention: Kristina Neville

If to the Alternate Investors, at their respective address set forth on the
signature page hereto or of the Assignment and Assumption Agreement pursuant to
which it became a party hereto. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

SECTION 8.03. Waivers; Amendments.

(a) No waiver of any provision of this Agreement or consent to any departure by
the Seller therefrom shall in any event be effective unless the same shall be
permitted by Section 8.03(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the funding of the
Purchased Note shall not be construed as a waiver of any Event of Default,
regardless of whether the Indenture Trustee, the Seller, the Servicer, any
Conduit Investor or any Alternate Investor may have had notice or knowledge of
such Event of Default at the time.

(b) Any provision of this Agreement may be amended or waived by (x) the Seller
or Servicer if, but only if, it is in writing and signed by such Person and
(y) the Funding Agent, the Conduit Investors and the Alternate Investors, if,
but only if, (1) it is in writing and signed by the Funding Agent, the Conduit
Investors and the Majority Investors and (2) each of Standard & Poor’s and
Moody’s confirms in writing to such Conduit Investor that such amendment or
waiver shall not result in a reduction or withdrawal of its rating on the
Commercial Paper issued by such Conduit Investor. Any consent or other election
or action to be taken by an Investor pursuant to the Indenture shall be taken by
the Funding Agent as registered Holder of the Purchased Note in each case with
the consent of the Majority Investors (the Seller shall have no obligation to
inquire as to such consent and may rely on any consent, election or action taken
by the Funding Agent as such Holder).

(c) No waiver, amendment or modification of the Transaction Documents or any
other agreement referred to herein or therein to the Seller is a party (other
than this Agreement) shall affect any of the rights or obligations under this
Agreement of any party hereto unless such party has given its written consent to
such waiver, amendment or modification.

(d) A failure or delay in exercising any right, power or privilege in respect of
this Agreement shall not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege shall not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

SECTION 8.04. Survival. All covenants, agreements, representations and
warranties made by the Seller and the Servicer herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by

 

  -28-   Note Purchase Agreement



--------------------------------------------------------------------------------

the other parties hereto and shall survive the execution and delivery of this
Agreement, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Indenture Trustee, any Conduit Investor
or any Alternate Investor may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
Note or any amount payable under this Agreement is outstanding and unpaid and so
long as the Commitments have not expired or terminated.

SECTION 8.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the
Indenture constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by each of the
parties hereto and thereafter the Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 8.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.07. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial Right.

(a) This Agreement shall be construed in accordance with the laws of the State
of New York, without reference to its conflict of laws provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

(b) TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 8.08. No Bankruptcy Petition Against the Conduit Investors. Each of the
Investors, the Funding Agent, the Seller and the Servicer hereby covenants and
agrees that, prior to the date which is one year and one day (or the then
applicable preference period) after the payment in full of all outstanding
Commercial Paper or other rated indebtedness of any Conduit Investor, it shall
not institute against, or join any other Person in instituting against, any
Conduit Investor any proceeding of a type referred to in the definition of Event
of Bankruptcy.

SECTION 8.09. Benefits of Indenture. Each of the Seller and the Servicer hereby
acknowledges and confirms that each representation, warranty, covenant and
agreement made pursuant to the Indenture by the Seller and the Servicer is also
made herein, all for the benefit and security of the Investors and the Funding
Agent.

 

  -29-   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 8.10. Headings. Article and section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11. No Recourse Against Conduit Investor, Stockholders, Officers or
Directors. Notwithstanding anything to the contrary contained in this Agreement,
the obligations of a Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received in
accordance herewith or from any party to any Transaction Document in accordance
with the terms thereof in excess of funds necessary to pay matured and maturing
Commercial Paper. No recourse under any obligation, covenant or agreement of the
Conduit Investors contained in this Agreement shall be had against any
stockholder, employee, officer, director or incorporator of a Conduit Investor
(a “Covered Conduit Person”) or beneficial owner of any of them, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that this
Agreement is solely a corporate obligation of the Conduit Investor, and that no
personal liability whatsoever shall attach to or be incurred by any Covered
Conduit Person of a Conduit Investor or beneficial owner of any of them, as
such, or any of them, under or by reason of any of the obligations, covenants or
agreements of the Conduit Investor contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any Conduit
Investor of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute or constitution, of each such Covered Conduit
Person or beneficial owner of any of them, as such, is hereby expressly waived
as a condition of and consideration for the execution of this Agreement;
provided that this Section 8.11 shall not relieve any Covered Conduit Person of
a Conduit Investor or beneficial owner of any of them, as such, of any liability
it might otherwise have for its own intentional misrepresentation or willful
misconduct.

SECTION 8.12. Waiver of Confidentiality. Each of the Seller and the Servicer
hereby consents to the disclosure of any non-public information with respect to
it received by the Funding Agent or any Investor to (i) any nationally
recognized statistical rating organization rating the Conduit Investor’s
Commercial Paper, any dealer or placement agent of or depositary for the Conduit
Investor’s Commercial Paper, any Program Support Provider or any of such
Person’s counsel or accountants in relation to this Agreement or any other
Transaction Document; or (ii) with the Seller’s and Servicer’s consent, any
other Investor or any potential Investor.

SECTION 8.13. Confidentiality Agreement. Each of the Seller and the Servicer
hereby agrees that it will not disclose the contents of this Agreement or any
other Transaction Document or any other proprietary or confidential information
of or with respect to any Investor, the Funding Agent or any Program Support
Provider to any other Person except (a) its auditors and attorneys, employees or
financial advisors (other than any commercial bank) and any nationally
recognized statistical rating organization, provided such auditors, attorneys,
employees, financial advisors or rating agencies are informed of the highly
confidential nature of such information, (b) as otherwise required by applicable
law or order of a court of competent jurisdiction,

 

  -30-   Note Purchase Agreement



--------------------------------------------------------------------------------

including its regulators, (c) in connection with any proceeding brought by or
against it with respect to this Agreement or the related transactions
contemplated hereby or (d) in any offering circular prepared for the issuance
and sale of the Note, if such disclosure has been reviewed and agreed to by the
Investors and the Funding Agent and (e) that the Seller and Servicer may file
copies of the Transaction Documents (other than the Fee Letter) with the SEC.

SECTION 8.14. Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, a Conduit Investor shall not, and shall not be
obligated to, pay any amount pursuant to this Agreement unless (i) such Conduit
Investor has received funds which may be used to make such payment and which
funds are not required to repay its Commercial Paper when due and (ii) after
giving effect to such payment, either (x) such Conduit Investor could issue
Commercial Paper to refinance all of its outstanding Commercial Paper (assuming
such outstanding Commercial Paper matured at such time) in accordance with the
program documents governing such Conduit Investor’s securitization program or
(y) all of such Conduit Investor’s Commercial Paper is paid in full. Any amount
which a Conduit Investor does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim (as defined in § 101 of the United States
Bankruptcy Code) against or corporate obligation of such Conduit Investor for
any such insufficiency unless and until such Conduit Investor satisfies the
provisions of clauses (i) and (ii) above. This Section shall survive the
termination of this Agreement.

[Signatures Follow]

 

  -31-   Note Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMSTERDAM FUNDING CORPORATION, as Conduit Investor By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President

 

  S-1   Note Purchase Agreement



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL RETAIL RECEIVABLES

    CORPORATION, as Seller

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller

 

  S-2   Note Purchase Agreement



--------------------------------------------------------------------------------

Commitment

$426,887,310.96

 

ABN AMRO BANK N.V., as the Funding Agent

and Alternate Investor

By:  

/s/ Kristina Neville

Name:   Kristina Neville Title:   Vice President By:  

/s/ Brandy Han

Name:   Brandy Han Title:   Vice President Address:   540 W. Madison St., 27th
Floor   Chicago, IL 60661.   Attention: Kristina Neville Payment Information:  
ABN AMRO Bank   New York, NY   ABA# 026009580   Acct Number: 671042302550   Acct
Name: Amsterdam Funding Corp.   Ref: Navistar

 

  S-3   Note Purchase Agreement